If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 26, 2019
               Plaintiff-Appellee,

v                                                                    No. 344579
                                                                     Macomb Circuit Court
KARL DARNELL THUES,                                                  LC No. 2017-004117-FH

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and METER and GLEICHER, JJ.

PER CURIAM.

        Defendant appeals as of right his conviction by a jury of identity theft, MCL 445.65. The
trial court sentenced defendant as a second-offense habitual offender, MCL 769.10, to a term of
two years’ probation, with the first six months to be served in the Macomb County Jail. We
affirm.

                                       I. BACKGROUND

        This case arises from defendant’s use of the name, date of birth, and Social Security
number of the victim, KK, to establish utility services with DTE Energy. The identity theft was
discovered when KK contacted DTE energy to establish utility services for her new home,
whereupon she was informed that an account in her name already existed for services at a
different location. That existing account was providing utilities for a home on Poplar Avenue in
Warren, Michigan, that defendant was renting from GB. KK had never previously set up an
account with DTE Energy, had never authorized anyone to create an account in her name, and
had never lived on Poplar Avenue. KK also did not know defendant. KK admitted that she had
previously had another identity theft problem involving a person named Crystal Cole, who KK
suspected might have been involved in the instant identity theft. Cole lived in Grosse Pointe.
KK filed a report with DTE Energy and a police report regarding the fraud.

       GB owned the Poplar Avenue home, and he identified defendant as his renter at that
home. Defendant had signed a lease agreement with GB commencing August 3, 2016, that, in
relevant part, required defendant to transfer the utilities into his “own name as soon as possible.”
Defendant was the only named tenant, and as far as GB knew, nobody else lived with defendant.


                                                -1-
Defendant initially paid his rent timely, but he began to fall behind and failed to transfer the
utilities into his name. GB eventually “had to file an eviction case against him in court” in
September or October of 2016. Defendant paid his back rent and unpaid bills, and he switched
the utilities out of GB’s name. GB did not receive any subsequent bills from DTE Energy for the
Poplar Road address, and defendant was still residing at the home and current on his rent as of
the date of trial. GB testified that defendant paid his rent either with PayPal or Western Union.
GB explained that DTE Energy did not identify the person to whom the utilities had been
transferred.

        DTE Energy’s records showed that someone had called to set up the account for the
Poplar Road address in KK’s name on December 16, 2016. Beginning on December 19, 2016,
the named payee on the account was KK, and the immediately preceding payee had been GB.
The account was transferred out of KK’s name on May 22, 2017, around the same date KK filed
the police report. In the meantime, DTE Energy had received payments on that account “through
some sort of Chase Bank account,” for which DTE Energy did not keep specific records. A DTE
Energy employee testified that she could not verify who called to set up the account because the
recorded phone call was no longer available, but any person setting up an account is required to
verify a date of birth and Social Security number.

                            II. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that there was insufficient evidence to support a finding that it was
defendant who supplied KK’s personal identifying information to DTE Energy. We disagree.

        “A challenge to the sufficiency of the evidence in a jury trial is reviewed de novo,
viewing the evidence in the light most favorable to the prosecution, to determine whether the
trier of fact could have found that the essential elements of the crime were proved beyond a
reasonable doubt.” People v Gains, 306 Mich. App. 289, 296; 856 NW2d 222 (2014). This proof
can derive from circumstantial evidence and reasonable inferences, even multiple inferences,
arising from that evidence. People v Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999);
People v McFarlane, 325 Mich. App. 507, 516; 926 NW2d 339 (2018). “Further, this Court must
defer to the fact-finder’s role in determining the weight of the evidence and the credibility of the
witnesses.” People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627 (2010). “[A]ll conflicts
in the evidence must be resolved in favor of the prosecution.” People v Fletcher, 260 Mich. App.
531, 562; 679 NW2d 127 (2004).

        The elements of identity theft under MCL 445.65 require that a defendant (1) used
another person’s personal identifying information, (2) to obtain services, (3) with the intent to
defraud. People v Miller, 326 Mich. App. 719, 727-728; 929 NW2d 821 (2019). MCL 445.63
defines “personal identifying information,” in part, as “a name, number, or other information that
is used for the purpose of identifying a specific person or providing access to a person’s financial
accounts, including, but not limited to, a person’s name, address, . . . [or] social security
number[.]” Defendant does not seriously dispute whether an identity theft involving KK’s
personally identifying information occurred. However, “identity is an element of every offense.”
People v Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008).



                                                -2-
        Viewing the evidence in the light most favorable to the prosecution, there was sufficient
circumstantial evidence for a rational jury to infer that it was defendant who used KK’s personal
identifying information to obtain services. Notably, the bills for those services were being paid.
The trier of fact could reasonably infer that only a person benefitting from those services would
have any incentive to make the payments. Similarly, the trier of fact could reasonably infer that
only a person benefitting from the services would have any incentive to set up the account in the
first place, or have sufficient knowledge of the account to make those payments. Because
defendant was the only occupant of the home receiving the services, a strong inference arises that
defendant was making the payments and was also the person who set up the account.
Furthermore, the account was transferred into KK’s name contemporaneously with the resolution
of the eviction proceeding to compel defendant to transfer the utility accounts out of GB’s name.
In light of the other evidence that defendant was continuing to reside at the home and benefit
from the utility services, the trier of fact could reasonably infer that the timing was not
coincidental.

       Again, circumstantial evidence can be sufficient to establish the elements of a crime
beyond a reasonable doubt, and can sometimes be stronger than direct evidence. People v Wolfe,
440 Mich. 508, 526; 441 NW2d 1201 (1992). The evidence introduced in this matter, when
considered as a whole, overwhelmingly permits only one reasonable conclusion: that defendant
was the person who set up the DTE Energy account under KK’s name. The prosecution was not
required to affirmatively disprove any hypothetical alternative, no matter how unlikely. See
People v Konrad, 449 Mich. 263, 273 n 6; 536 NW2d 517 (1995). We therefore reject
defendant’s argument that the prosecution failed to present sufficient evidence of his identity.

                                           III. MISTRIAL

        Defendant argues that the trial court erred by refusing to grant a mistrial after defense
counsel objected to a comment made by the prosecutor during opening argument. Specifically,
the prosecutor stated that one of the witnesses would testify that defendant was required to
register his address with the state, whereupon counsel objected. We disagree.

         “We review a trial court’s decision to deny a motion for a mistrial for an abuse of
discretion.” People v Dennis, 464 Mich. 567, 572; 628 NW2d 502 (2001). “A trial court abuses
its discretion when its decision falls outside the range of principled outcomes.” People v Feezel,
486 Mich. 184, 192; 783 NW2d 67 (2010) (quotation omitted). “A mistrial should be granted
only for an irregularity that is prejudicial to the rights of the defendant . . . and impairs his ability
to get a fair trial.” People v Haywood, 209 Mich. App. 217, 228; 530 NW2d 497 (1995) (citations
omitted). Furthermore, a mistrial is only appropriate if no other way to remove the prejudice
exists. People v Lane, 308 Mich. App. 38, 60; 862 NW2d 446 (2014). Prosecutorial conduct may
warrant a mistrial if the misconduct deprives the defendant of a fair trial. See People v Aceval,
282 Mich. App. 379, 392-393; 764 NW2d 285 (2009). We review claims of prosecutorial
misconduct de novo on a case-by-case basis to determine whether the prosecutor’s remarks, in
context, resulted in the denial of a fair and impartial trial. People v Abraham, 256 Mich. App.
265, 272-273; 662 NW2d 836 (2003).

        During opening arguments, the prosecutor made the following statement:


                                                  -3-
         Now, what’s important is that you’re going to hear Detective Newman indicate
         that by law the defendant is required to register his address with the State of
         Michigan, and the—

Defense counsel interjected to object. Outside the presence of the jury, defendant contended that
it would “taint the jury” for the prosecutor to “tell the jury that [defendant] is supposed to
register with the State because he is a sex offender.” Alternatively, even if the prosecutor did not
mention sex offender registration,1 the jury would necessarily infer that defendant was on
probation and had been convicted of a prior crime. The parties had stipulated that defendant
resided at the Poplar Avenue address. Defendant requested a mistrial and argued that a curative
instruction would not cure the prejudice because “there are things that can’t be unheard[.]” The
trial court agreed with defendant that that there were not “many instances where a citizen would
have to register with the State,” but disagreed that any significant prejudice had yet occurred.
The trial court therefore denied defendant’s request for a mistrial. The trial court instructed the
jury to “completely disregard[]” the prosecutor’s statement that defendant was required to
register with the state, and that the statement was “not to be used in any fashion in determining
guilt or innocence in this case.” The trial court also emphasized to the jury that the comment
was not testimony, but rather only a statement by the prosecutor.

        Evidence of a defendant’s prior conviction may be prejudicial because there is the danger
that the jury will misuse the conviction as evidence of the defendant’s bad character. People v
Griffin, 235 Mich. App. 27, 36; 597 NW2d 176 (1999), overruled in part on other grounds by
People v Thompson, 477 Mich. 146, 148; 73 NW2d 708 (2007). “However, not every instance of
mention before a jury of some inappropriate subject matter warrants a mistrial.” Griffin, 235
Mich. at 36. Defendants are entitled to fair trials, but not necessarily to perfect trials. People v
Miller, 482 Mich. 540, 559; 759 NW2d 850 (2008). “Jurors are presumed to follow their
instructions, and it is presumed that instructions cure most errors.” People v Mahone, 294 Mich
App 208, 212; 816 NW2d 436 (2011).

        During the trial court’s opening instructions to the jury the previous day, it explicitly told
the jury that the attorneys’ opening statements were not evidence and were “only meant to help
you understand how each side views the case.” It separately instructed the jury that the
attorneys’ closing statements were also not evidence, and that the jury “must base your verdict
only on the evidence.” It further explained that “[e]vidence includes the sworn testimony of
witnesses, the exhibits admitted into evidence and anything else I may have instructed you to
consider evidence.” Thus, by the time the prosecutor made the statement about registration, the
jury was aware that the prosecutor’s comments were not evidence and should not be treated as
evidence. After the trial court instructed the jury to disregard the comment, no further mention
of any registration requirement was made. During its closing instructions to the jury, the trial
court reminded the jurors that they had “taken an oath to return a true and just verdict based only
on the evidence and [the court’s] instructions on the law.” It then reiterated that the jury “may
only consider the evidence that has been properly admitted in this case,” and again explained that



1
    See the Sex Offenders Registration Act (SORA), MCL 28.721 et seq.


                                                 -4-
evidence included testimony, exhibits, and anything the trial court had instructed the jury to
consider evidence. It also reiterated that the attorneys’ “statements and arguments are not
evidence,” and neither was their questions to witnesses. It also instructed the jury that it must
not consider anything the court had instructed it to disregard, and again told the jury that “you
must decide this case based only on the evidence and only on the evidence admitted during this
trial.”

        In short, it is inconceivable that the jury was not amply aware of its duty to disregard the
prosecutor’s comment and of the importance of following that duty. Defendant contends that the
single, brief, unrepeated mention of his registration requirement was so outrageous and
devastating that it was beyond “practical and human limitations” to expect the jurors to simply
ignore it. See Bruton v United States, 391 U.S. 123, 135-136; 88 S. Ct. 1620; 20 L. Ed. 2d 476
(1968). We disagree. The remark was not directly inculpatory. Any potential significance given
to the remark by the jury in the context of an identity theft case, rather than, for example, another
criminal sexual conduct case, would be purely speculative. Importantly, as noted, any prejudice
must be evaluated in context. This is not a case that turned on a credibility contest between
defendant and other witnesses. Rather, this case turned on drawing reasonable inferences from
largely objective and undisputed facts. Those inferences are neither tenuous nor weak. The
prosecutor’s remark may have rendered defendant’s trial less than perfect, but under the
circumstances, we cannot conclude that it rendered defendant’s trial unfair. See Miller, 482
Mich. at 559. We do not find the remark to be “too compelling for a jury to ignore even with a
limiting instruction.” People v Bruner, 501 Mich. 220, 228; 912 NW2d 514 (2018). The trial
court therefore did not abuse its discretion by denying defendant’s motion for a mistrial.

       Affirmed.

                                                              /s/ Amy Ronayne Krause
                                                              /s/ Patrick M. Meter
                                                              /s/ Elizabeth L. Gleicher




                                                -5-